Citation Nr: 1201650	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claim.  

The Veteran requested a hearing at the RO on his October 2008 VA Form 9.  He subsequently indicated, however, that he wanted to cancel his request.  See December 2008 VA Form 21-4138.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

The Veteran seeks entitlement to service connection for a left ankle disorder, which he contends is secondary to his service-connected right ankle disability.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

The Veteran was afforded a VA joints examination in May 2008.  Although the VA examiner provided an opinion that the Veteran's left ankle disorder is less likely as not related to his service-connected right ankle disability, this opinion is inadequate.  On remand, the RO/AMC should return the claims folder to the examiner who conducted the May 2008 for a revised opinion.  Recent VA treatment records should also be obtained.  

The May 2008 VA examination report also included a notation, in the context of discussing the Veteran's employment, that he has had treatment with "OWCP" for a left ankle condition.  Although not specifically stated in the record, OWCP typically refers to the Office of Workers' Compensation.  

The OWCP records could be relevant to the current appeal because they are regarding the Veteran's left ankle.  The RO did not request any OWCP records.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any OWCP claim prior to appellate review.  38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

The claims folder includes numerous records which are written in Spanish.  On remand, the AMC/RO should review the claims folder, identify all pertinent items of evidence written in Spanish (several are tabbed within the record), and translate those items into English in order to facilitate review of the record by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the San Juan VAMC and Ponce Outpatient Clinic, dated since April 2009.  

2.  Ask the Veteran to provide any information regarding a claim for or treatment in connection with a claim for a left ankle condition with the Office of Workers' Compensation.  

3.  Thereafter, take appropriate action to obtain all records from the Office Of Workers' Compensation, including medical records, regarding the Veteran's left ankle disability.  If records are unavailable, or the search for any such records yields negative results, that fact should be clearly documented in the claims folder. 

4.  Obtain an English translation of all pertinent items of evidence within the claims folder that are written in Spanish, to include those records tabbed with a gold-colored note.  

5.  When the foregoing development has been completed, return the claims file and a copy of this remand to the VA examiner who conducted the May 2008 joints examination.  Based on the review of the examination and claims folder, the examiner should answer the following questions:  

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the current left ankle disorder had its onset during active service or is related to any in-service disease, event, or injury.  

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of a right ankle sprain caused his left ankle disorder. 

(c)  If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of a right ankle sprain aggravated (i.e., caused an increase in severity of) his left ankle disorder.  

In providing the requested opinion, the examiner should specifically comment on any OWCP records or possible post-service left ankle injury.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left ankle impairment (i.e., a baseline) before the onset of the aggravation. 

If the May 2008 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

